Citation Nr: 1826371	
Decision Date: 05/01/18    Archive Date: 05/14/18

DOCKET NO.  14-34 719A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for a bilateral hearing loss disability.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for hypertension.

4.  Entitlement to service connection for a back disability.

5.  Entitlement to service connection for an acquired psychiatric disorder, other than posttraumatic stress disorder, including panic/anxiety disorder.

6.  Entitlement to a rating higher than 60 percent for prostate cancer with erectile dysfunction.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services
ATTORNEY FOR THE BOARD

T. Azizi-Barcelo, Counsel


INTRODUCTION

The Veteran served on active duty from September 1967 to September 1969, and from November 1990 to April 1991.  He had additional service with the Army National Guard of the United States and Georgia Army National Guard.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from  April 2011 and March 2013 rating decisions by a Department of Veterans Affairs (VA) Regional Office (RO).  

The April 2011 rating decision, in pertinent part, granted service connection for prostate cancer and assigned an initial rating of 100 percent effective  March 16, 2010, with a noncompensable disability rating effective January 1, 2011.  The Veteran filed a timely notice of disagreement (NOD) with the rating assigned.  Thus, the initial rating of the disability was placed in appellate status.   Subsequently, an October 2014 rating decision awarded an increased 60 percent rating effective January 1, 2011.  However because this was a partial grant the claim remained on appeal.  See AB v. Brown, 6 Vet. App. 35, 38 (1993) (where a claimant has filed a NOD as to an RO decision assigning a particular rating, a subsequent RO decision assigning a higher rating, but less than the maximum available benefit, does not abrogate the pending appeal).  

As a statement of the case (SOC) has not yet been issued, remand is required for the issuance of a SOC.  See Manlicon v. West, 12 Vet. App. 238 (1999).

VA treatment records were also added to the claims file since the issuance of the most recent statement of the case.  The additional evidence is duplicative of evidence already of record, and it does not have a bearing on the issues herein decided.  Therefore, the Board finds that referral of the additional evidence to the AOJ for initial consideration is not warranted.  38 C.F.R. § 20.1304 (c) (2017).

The claims for service connection for hypertension, a back disability and an acquired psychiatric disorder, including panic/anxiety disorder, as well as the claim for an increased rating for prostate cancer with erectile dysfunction, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).

FINDINGS OF FACT

1.  The most probative evidence of record indicates that a bilateral hearing loss disability was not caused or aggravated by active duty or active duty for training (ACDUTRA), nor is it shown to have initially manifested within a year of discharge from his first period of active duty; hearing loss became manifest between his first and second periods of active service, and did not increase in severity during active duty or ACDUTRA. 

2.  The most probative evidence of record shows that the Veteran's tinnitus was not caused or aggravated by active duty or ACDUTRA, nor is it shown to have initially manifested within a year of discharge from a period of active duty. 


CONCLUSIONS OF LAW

1.  The criteria for service connection for bilateral hearing loss have not been met.  38 U.S.C. §§ 1110, 1111, 1131, 1137, 1153, 5107 (West 2012); 38 C.F.R. §§ 3.102, 3.303, 3.306, 3.307, 3.309 (2017).

2.  The criteria for service connection for tinnitus have not been met.  38 U.S.C. §§ 1110, 1111, 1131, 1137, 1153, 5107 (West 2012); 38 C.F.R. §§ 3.102, 3.303, 3.306, 3.307, 3.309 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service Connection

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service, or if preexisting service, was aggravated therein.  38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

To establish service connection for a disability, there must be competent evidence of the following: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship or nexus between the present disability and the disease or injury incurred or aggravated during service.  Hickson v. West, 12 Vet. App. 247, 253 (1999)).  In many cases, medical evidence is required to meet the requirement that the evidence be "competent".  However, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303, 309 (2007).

Service connection for certain chronic diseases, including diabetes mellitus, may be presumed to have been incurred in service by showing that the disease manifested itself to a degree of 10 percent or more within one year (three years for active tuberculous disease and Hansen's disease; seven years for multiple sclerosis) from the date of separation from service.  38 U.S.C. §§ 1101, 1112; 38 C.F.R. §§ 3.307 (a)(3), 3.309(a).  Such a chronic disease is presumed under the law to have had its onset in service even though there is no evidence of that disease during the period of service.  38 C.F.R. § 3.307 (a). 

The term "chronic disease" refers to those diseases listed under section 1101(3) of the statute and section 3.309(a) of VA regulations.  38 U.S.C. § 1101 (3); 38 C.F.R. §  3.309 (a); Walker v. Shinseki, 708 F.3d 1331, 1338 (Fed. Cir. 2013).  For such diseases, the second and third elements of service connection may be established by demonstrating (1) that a condition was "noted" during service; (2) post-service continuity of symptoms; and (3) medical or, in certain circumstances, lay evidence of a link between the present disability and the continuity of symptoms.  38 C.F.R. § 3.303 (b); see Walker, 708 F.3d at 1340.

If a chronic condition is noted during service or during the presumptive period, but the chronic condition is not "shown to be chronic, or where the diagnosis of chronicity may be legitimately questioned," i.e., "when the fact of chronicity in service is not adequately supported," then a showing of continuity of symptomatology after discharge is required to support a claim for disability compensation for the chronic disease.  Proven continuity of symptomatology establishes the link, or nexus, between the current diseases and serves as the evidentiary tool to confirm the existence of the chronic disease while in service or a presumptive period during which existence in service is presumed."  Walker at 1336; 38 C.F.R. § 3.303 (b).

Certain evidentiary presumptions - such as the presumption of sound condition at entrance to service, the presumption of aggravation during service of preexisting diseases or injuries which undergo an increase in severity during service, and the presumption of service incurrence for certain diseases, which manifest themselves to a degree of disability of 10 percent or more within a specified time after separation from service - are provided by law to assist Veterans in establishing service connection for a disability or disabilities.  38 U.S.C. §§ 101, 1112; 38 C.F.R. § 3.304 (b), 3.306, 3.307, 3.309.

The term active military service includes active duty, any period of ACDUTRA during which the individual concerned was disabled or died from a disease or injury incurred or aggravated in line of duty, and any period of inactive duty for training (INACDUTRA) during which the individual concerned was disabled or died from an injury incurred or aggravated in line of duty or from an acute myocardial infarction, a cardiac arrest, or a cerebrovascular accident which occurred during such training.  38 C.F.R. § 3.6 (a).

ACDUTRA includes full-time duty in the Armed Forces performed by Reserves for training purposes, while INACDUTRA includes duty (other than full-time duty) prescribed for Reserves, as well as duty (other than full-time duty) performed by a member of the National Guard of any State.  38 C.F.R. § 3.6 (c), (d).  Presumptive periods for service connection do not apply to ACDUTRA or INACDUTRA. Biggins v. Derwinski, 1 Vet. App. 474 (1991).  Thus, service connection may be granted for disability resulting from disease or injury incurred or aggravated while performing active duty or ACDUTRA, or from an injury incurred or aggravated while performing INACDUTRA, but the appellant is not entitled to the application of the presumption of soundness or the presumption of aggravation except for his active duty.  38 U.S.C. §§ 101 (24), 106, 1110.

Claims based on a period of ACDUTRA or INACDUTRA are never entitled to the presumption of service connection outlined in 38 C.F.R. § 3.307 and § 3.309 nor are they entitled to the presumption of aggravation.  Smith v. Shinseki, 24 Vet. App. 40 (2010).  Appellants who established veteran status for a prior period of service may be entitled to the presumption of soundness for a subsequent period of service under certain conditions.  Id. at 45-46.  For claims based on aggravation of a pre-existing condition during a period of ACDUTRA or INACDUTRA, the appellant must show that the condition worsened beyond its natural progression during the period of training and that the worsening was caused by the training.  Id. at 48.

In order to establish service connection for the claimed disorder, there must be evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal connection between the claimed in-service disease or injury and the current disability.  See Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004). 

A veteran will be considered to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service, or where clear and unmistakable (obvious or manifest) evidence demonstrates that an injury or disease existed prior thereto and was clearly and unmistakably not aggravated.  See 38 U.S.C. §§ 1111, 1132; 38 C.F.R. § 3.304 (b).  A pre-existing injury or disease will be considered to have been aggravated by active service where there is an increase in disability during such service, unless clear and unmistakable evidence shows that the increase in disability is due to the natural progress of the disease.  See 38 U.S.C. § 1153; 38 C.F.R. 
§ 3.306.

Clear and unmistakable evidence is a more formidable evidentiary burden than the preponderance of the evidence standard.  See Vanerson v. West, 12 Vet. App. 254, 258 (1999) (noting that the clear and convincing burden of proof, while a higher standard than a preponderance of the evidence, is a lower burden to satisfy than that of clear and unmistakable evidence).  It is an onerous evidentiary standard, requiring that the pre-existence of a condition and the no-aggravation result be undebatable.  See Cotant v. West, 17 Vet. App. 116, 131 (2003), citing Laposky v. Brown, 4 Vet. App. 331, 334 (1993). 

To rebut the presumption of soundness, VA must show by clear and unmistakable evidence both that the disease or injury existed prior to service and that the disease or injury was not aggravated by service.  Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004).

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt shall be given to the claimant.  38 U.S.C. § 5107(b).  When a reasonable doubt arises regarding service origin, such doubt will be resolved in the favor of the claimant.  Reasonable doubt is doubt which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  38 C.F.R. § 3.102.  The question is whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which event the claim must be denied.  See Gilbert, 1 Vet. App. at 54.

The determination of whether a veteran has a disability based on hearing loss is governed by 38 C.F.R. § 3.385.  For the purposes of applying the law administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  See 38 C.F.R. § 3.385. 

"[W]hen audiometric test results at a veteran's separation from service do not    meet the regulatory requirements for establishing a disability at that time, he or    she may nevertheless establish service connection for a current hearing disability by submitting evidence that the current disability is causally related to service." Hensley v. Brown, 5 Vet. App. 155, 160 (1993).  The threshold for normal hearing is from zero to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  Id. at 157.

The Veteran contends that he developed bilateral hearing loss and tinnitus due to acoustic trauma from small arms fire and explosions during service in Vietnam.   

In this case, the current medical evidence shows that the Veteran has bilateral hearing loss disability as defined by 38 C.F.R. § 3.385.  Specifically, on VA examination in December 2010, the puretone thresholds in decibels at the tested frequencies of 500, 1000, 2000, 3000, and 4000 Hertz were 10, 45, 35, 45, and 50, in the right ear; and in the left ear were 0, 10, 25, 35, and 45.  Speech discrimination was 94 percent, bilaterally.  With regards to tinnitus, the Veteran reported on VA examination that he had tinnitus and the audiologist appeared to have found the Veteran's account of current tinnitus credible.  Moreover, the Veteran is considered competent to report the presence of tinnitus, and there is no indication from the record that his account of current tinnitus is not credible.  See Charles v. Principi, 16 Vet. App. 370, 374 (2002) ("ringing in the ears is capable of lay observation").  Thus, the first criterion for establishing service connection for hearing loss and tinnitus, current disabilities, has been met.  

The Veteran's personnel records, including his DD-214, document his military occupational specialty (MOS) as cook.  

Although the Veteran's MOS specialty is not one typically associated with excessive noise exposure, the Veteran did serve in Vietnam during the Vietnam War, and his DD-214 reflects that he earned the Sharpshooter's Badge for the M-14.  Indeed, the Veteran is competent to describe the nature and extent of his in-service noise exposure.  See 38 C.F.R. § 3.159 (a)(2); Barr v. Nicholson, 21 Vet. App. 303 (2007).  Based on these circumstances, the Board finds no reason to doubt that the Veteran experienced in-service acoustic trauma from firing machine guns during his active duty military service.   

The remaining element is a causal relationship between the present tinnitus and bilateral hearing loss disability and the noise exposure in service, the so-called "nexus" requirement.

The Veteran's service treatment records from September 1967 to September 1969 are silent regarding hearing loss or tinnitus.  On service induction in September 1967, the puretone thresholds in decibels at the tested frequencies of 500, 1000, 2000, 3000, and 4000 Hertz were 10, 10, 10, and 10, in the right ear; and in the left ear were 10, 15, 5, 10, and 5.  On separation from service in September 1969, the Veteran denied ear trouble or hearing loss, and his ears were clinically evaluated as normal.  At the time, the puretone thresholds in decibels at the tested frequencies of 500, 1000, 2000, and 4000 Hertz were 15, 15, 15, and 15, in the right ear; and in the left ear were 15, 15, 15, and 15. 

An enlistment examination report for the Georgia Army National Guard in October 1975 showed that the puretone thresholds in decibels at the tested frequencies of 500, 1000, 2000, 3000, and 4000 Hertz were 0, 0, 0, 0, and 5, in the right ear; and in the left ear were 0, 0, 0, 0, and 5.  The Veteran scored 15 out of 15 on whispered voice test.

Thus, there is no competent evidence showing a hearing loss disability consistent with 38 C.F.R. § 3.385 or tinnitus during the Veteran's first period of service.  Nor is there competent evidence showing a hearing loss or tinnitus disability within one year after the Veteran's separation from service in 1969.

On periodic examination in July 1987 the puretone thresholds in decibels at the tested frequencies of 500, 1000, 2000, 3000, and 4000 Hertz were 25, 20, 25, 40, and 45, in the right ear; and in the left ear were 25, 25, 35, 45, and 45.   

The Board acknowledges that the medical evidence shows that the Veteran was initially diagnosed with bilateral hearing loss while still enlisted in the Army National Guard.  However, as hearing loss is not an injury, it must therefore be shown that such a condition either began during or was otherwise caused by a period of active duty or ACDUTRA. See 38 U.S.C. § 101 (24).  The record does not reflect that hearing loss was shown during a period of active duty or within one year of separation from a period of active duty, or during a period of ACDUTRA.

The evidence does show that the Veteran's hearing loss pre-exist his second period of service from November 1990 to April 1991.  On separation from his second period of active duty from November 1990 to April 1991, a March 1991 examination report noted that the puretone thresholds in decibels at the tested frequencies of 500, 1000, 2000, 3000, and 4000 Hertz were 10, 5, 20, 30, and 25, in the right ear; and in the left ear were 10, 35, 35, 40, and 35.  These audiometric results compared to those recorded in 1987, fail to show a worsening in the Veteran's hearing acuity.  

In fact, the results suggest that the Veteran's hearing loss improved during his second period of active service, as the threshold puretone values are the same or lower at all but one of the frequencies tested.  Significantly, a VA examiner in December 2010 noted that following the first documentation of hearing loss in July 1987, there was no evidence of significant shifts in thresholds until May 2005.  

There also is no evidence showing tinnitus during the Veteran's second period of service or within one year after the Veteran's separation from service in 1991.  In fact, in connection with treatment in May 2005 the Veteran denied a history of tinnitus, and on VA examination in December 2010, the Veteran reported onset of  tinnitus in the National Guard, years after active duty.  

Simply stated, his own statements suggest this problem began years after service, evidence that the Board can not ignore. 

As such, there is no evidence that tinnitus either began during or was otherwise caused by a period of active duty or ACDUTRA.  See 38 U.S.C. § 101 (24).  

On VA examination in December 2010, the Veteran endorsed a history of noise excessive noise exposure during active duty and inactive National Guard service.  He also related a history of occupational noise exposure as a welder for 10 years.  He denied use of hearing protection at any time.  The examiner diagnosed bilateral hearing loss and tinnitus and opined that the Veteran's hearing loss and tinnitus were less likely as not due to in-service acoustic trauma.  

Concerning tinnitus, the examiner based the opinion on the Veteran's report of onset of the condition many years after active duty.  Additionally, the examiner noted that the Veteran's description of tinnitus as very occasional and very brief was inconsistent with the more recurrent and pervasive tinnitus typically associated with noise exposure.  Therefore the examiner concluded that the Veteran's tinnitus was not caused by or a result of in service active duty acoustic trauma, but rather it appeared to be consistent with normal non pathological tinnitus.  In support of the opinion, the examiner cited to the medical literature, which did not support a finding of delayed onset tinnitus or hearing loss.  The examiner elaborated that that there was no scientific support for delayed onset noise induced hearing loss, weeks, months or years after the exposure acoustic trauma.  Accordingly, as the Veteran's hearing was within normal limits on separation from service in 1969 and in October 1975, six years after active duty, and the first documentation of hearing loss was in July 1987, with no evidence of significant threshold shift from July 1987 through his second period of active duty and up until May 2005, it was less likely than not that the Veteran's hearing loss was caused by or a result of active duty acoustic trauma.  Instead, the examiner attributed the Veteran's hearing loss to aging, inactive duty noise exposure, occupational noise exposure and high blood pressure.  The examiner further noted that audiograms since 2005 showed additional asymmetric hearing loss that suggested a different contributing factor. 

The Board finds the opinion of the VA examiner in December 2010 to be highly persuasive and probative in finding that the evidence does not support a conclusion that the Veteran incurred the current bilateral hearing loss and tinnitus as a result of service.  The examiner's findings were based on a review of the evidence, including the service treatment records and examination report, which did not substantiate a finding that the Veteran's bilateral hearing loss and tinnitus are the result of acoustic trauma sustained in service.  The examiner considered the complete record and the Veteran's contentions, and provided an explanation as to why the evidence does not support a finding that his current bilateral hearing loss and tinnitus were due to service.  Additionally, the VA examiner provided reasoning that is supported by the record and cited to the medical literature in support of the opinions rendered.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302 -04 (2008) (holding that it is the factually accurate, fully articulated, sound reasoning for the conclusion that contributes to the probative value of a medical opinion).  Accordingly, the opinion is of significant probative value.  There is no competent medical evidence that contradicts the VA examiner's opinion.

The Board has considered the statements from the Veteran as to his persistent hearing problems dating back to service.  The Veteran is certainly competent to report as to the observable symptoms he experiences and their history, but he cannot self-diagnose because of the medically complex nature of such a diagnosis.  Layno v. Brown, 6 Vet. App. 465 (1994); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); See Jandreau, 492 F.3d at 1377, n. 4.  Tinnitus and hearing loss can have various etiologies, such as acoustic trauma, head trauma, diseases, ototoxic drugs, etc.  The ultimate questions in this case are related to an internal medical process which extends beyond an immediately observable cause and effect relationship.  Id.  Moreover, whether the symptoms the Veteran experienced in service or following service are in any way related to his current bilateral hearing loss and tinnitus is a matter that requires medical expertise to determine.  See Clyburn v. West, 12 Vet. App. 296, 301 (1999) ("Although the Veteran is competent to testify to the pain he has experienced since his tour in the Persian Gulf, he is not competent to testify to the fact that what he experienced in service and since service is the same condition he is currently diagnosed with.").  In any event, there is no indication that either condition began during a given period of active duty service or ACDUTRA. 

Simply stated, both the best medical evidence in this case, and the facts of this case, provide highly probative evidence against the claims.

In sum, the evidence of record fails to show that the Veteran's bilateral hearing loss and tinnitus manifested during his first period of service, or within one year of discharge therefrom.  Tinnitus was also not shown during the Veteran's second period of active duty or within one year of discharge.  Thus, the provisions regarding continuity of symptomatology are not applicable.  See Walker, 708 F.3d at 1340 (holding that only conditions listed as chronic diseases in 38 C.F.R. § 3.309(a) may be considered for service connection under 38 C.F.R. § 3.303(b) (2017).  There is also no competent evidence showing that his pre-existing hearing loss was aggravated during his second period of service beyond the natural progression of the disease.  Additionally, there is no evidence that bilateral hearing loss or tinnitus initially manifested during a period of ACDUTRA.  Moreover, the most probative and persuasive evidence is against a finding that his bilateral hearing loss and tinnitus are etiologically associated with service.  Accordingly, the preponderance of the evidence is against the claims, and service connection is denied.

In reaching this decision, the Board has considered the applicability of the benefit of the doubt doctrine.  However, the preponderance of the evidence is against the Veteran's claims for service connection for bilateral hearing loss and tinnitus.  As such, that doctrine is not applicable in the instant appeal, and the claims must be denied.  See 38 U.S.C. § 5107(b) (West 2012); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert, 1 Vet. App. at 55-56.


Duty to Notify and Assist

Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board... to search the record and address procedural arguments when the Veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).

ORDER

Service connection for bilateral hearing loss is denied. 

Service connection for tinnitus is denied.


REMAND

Initially, as noted in the Introduction of this decision, in July 2011 the Veteran filed a timely NOD with the April 2011 rating decision that granted service connection for prostate cancer and assigned an initial rating of 100 percent effective  March 16, 2010, with a noncompensable disability rating effective January 1, 2011.  Subsequently, an October 2014 rating decision awarded an increased 60 percent rating effective January 1, 2011.  However, as this is not the maximum available benefit, there is no indication that the Veteran withdrew his NOD as to the April 2011 decision, and as the Veteran has not been provided with a SOC for this claim, the Board must remand the claim back to the RO to issue a SOC.  See A.B., supra; See Manlicon, supra.

Similarly, a March 2013 rating decision denied claims for service connection for hypertension, a back disability and an acquired psychiatric disorder, including panic/anxiety disorder.  The Veteran filed a timely NOD the following month.  As the RO has not issued an SOC addressing these claims, remand is required for a SOC to be issued.  

Accordingly, the case is REMANDED for the following action:

Issue a statement of the case which addresses the claim for an increased rating for prostate cancer with erectile dysfunction, as well as the claims for service connection for hypertension, a back disability and an acquired psychiatric disorder, including panic/anxiety disorder, so that the Veteran may have the opportunity to complete an appeal on this issue (if he so desires) by filing a timely substantive appeal.  

The issues should only be returned to the Board if a timely substantive appeal is filed.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (West 2017).



JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


